Exhibit 10.3

 

BAY BANKS OF VIRGINIA

2003 INCENTIVE STOCK OPTION PLAN

 

ARTICLE I

 

Establishment, Purpose, and Duration

 

1.1 Establishment of the Plan. Bay Banks of Virginia, Inc., a Virginia
corporation (the “Company”), hereby establishes an incentive compensation plan
for the Company and its Subsidiaries to be known as the “Bay Banks of Virginia
2003 Incentive Stock Option Plan” (the “Plan”), as set forth in this document.
Unless otherwise defined herein, all capitalized terms shall have the meanings
set forth in Section 2.1 herein. The Plan permits the grant of Incentive Stock
Options to Officers and Key Employees of the Company or its Subsidiaries.

 

The Plan was adopted by the Board of Directors of the Company on March 19, 2003,
and shall become effective on May 19, 2003 (the “Effective Date”), subject to
the approval by vote of shareholders of the Company in accordance with
applicable laws.

 

1.2 Purpose of the Plan. The purpose of the Plan is to promote the success of
the Company by providing greater incentive to employees to associate their
interests with the long-term financial success of the Company. Additionally, the
Plan is intended to provide a financial reward by means of ownership of Company
Stock for those employees who achieve specified goals which in turn are likely
to enhance the value of the Company’s Stock for the benefit of the shareholders.
The Plan is designed to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of employees upon whose judgment,
interest, and special effort the successful conduct of the Company’s operations
largely depends.

 

1.3 Duration of the Plan. The Plan shall commence on the Effective Date, as
described in Section 1.1 herein, and shall remain in effect, subject to the
right of the Board of Directors to terminate the Plan at any time pursuant to
Article X herein, until April 30, 2013, at which time it shall terminate except
with respect to Awards made prior to, and outstanding on, that date which shall
remain valid in accordance with their terms.

 

ARTICLE II

Definitions

 

2.1 Definitions. Except as otherwise defined in the Plan, the following terms
shall have the meanings set forth below:

 

(a) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).

 

(b) “Agreement” means a written Agreement implementing the grant of each Award
signed by an authorized officer of the Company and by the Participant.

 

(c) “Award” means, individually or collectively, a grant under this Plan of
Incentive Stock Options.

 

(d) “Award Date” or “Grant Date” means the date on which an Award is made by the
Committee under this Plan.

 

(e) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 under the Exchange Act.

 

(f) “Board” or “Board of Directors” means the Board of Directors of the Company,
unless otherwise indicated.

 

(g) “Change in Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:

 

(i) any Person (other than the Company, any Subsidiary, a trustee or other
fiduciary holding securities under any employee benefit Plan of the Company, or
its Subsidiaries), who or which, together with all Affiliates and Associates of
such Person, is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company

 

19



--------------------------------------------------------------------------------

representing 33% or more of the combined voting power of the Company’s then
outstanding securities; or

 

(ii) if, at any time after the Effective Date, the composition of the Board of
Directors of the Company shall change such that a majority of the Board of the
Company shall no longer consist of Continuing Directors; or

 

(iii) if at any time, (1) the Company shall consolidate with, or merge with, any
other Person and the Company shall not be the continuing or surviving
corporation, (2) any Person shall consolidate with or merge with the Company,
and the Company shall be the continuing or surviving corporation and, in
connection therewith, all or part of the outstanding Stock shall be changed into
or exchanged for Stock or other securities of any other Person or cash or any
other property, (3) the Company shall be a party to a statutory share exchange
with any other Person after which the Company is a Subsidiary of any other
Person, or (4) the Company shall sell or otherwise transfer 50% or more of the
assets or earning power of the Company and its Subsidiaries (taken as a whole)
to any Person or Persons.

 

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

(i) “Committee” means the Compensation Committee of the Board of Directors
appointed by the Company to administer the Plan pursuant to Article III herein,
the majority of the members of which shall be “disinterested persons” as defined
in Rule 16b-3, as amended, under the Exchange Act or any similar or successor
rule. Unless otherwise determined by the Board of Directors of the Company, the
members of the Committee responsible for executive compensation who are not
employees of the Company or its Subsidiaries shall constitute the Committee.

 

(j) “Company” means Bay Banks of Virginia, or any successor thereto as provided
in Article XII herein.

 

(k) “Continuing Director” means an individual who was a member of the Board of
Directors of the Corporation on the Effective Date or whose subsequent
nomination for election or re-election to the Board of Directors of the
Corporation was recommended or approved by the affirmative vote of two-thirds of
the Continuing Directors then in office.

 

(l) “Disabled” means a disability within the meaning of Code Section 22(e)(3).

 

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(n) “Fair Market Value” of a Share means the Fair Market Value as quoted on a
recognized Stock quotation system, exchange or bulletin Board or, in the
alternative, as determined pursuant to a reasonable method adopted by the
Committee in good faith for such purpose.

 

(o) “Incentive Stock Option” or “ISO” means an Option to purchase Stock, granted
under Article VI herein, which is designated as an Incentive Stock Option and is
intended to meet the requirements of Section 422 of the Code.

 

(p) “Key Employee” means an officer or other Key Employee of the Company or its
Subsidiaries, who, in the opinion of the Committee, can contribute significantly
to the growth and profitability of, or perform services of major importance to,
the Company and its Subsidiaries.

 

(q) “Option” means an Incentive Stock Option.

 

(r) “Participant” means a Key Employee who is granted an Award under the Plan.

 

(s) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).

 

(t) “Plan” means the Bay Banks of Virginia 2003 Incentive Stock Plan, as
described and as hereafter from time to time amended.

 

(u) “Stock” or “Shares” means the common stock of the Company.

 

(v) “Subsidiary” shall mean a corporation at least 50% of the total combined
voting power of all classes of Stock of which is owned by the Company, either
directly or through one or more of its Subsidiaries.

 

20



--------------------------------------------------------------------------------

ARTICLE III

Administration

 

3.1 The Committee. The Plan shall be administered by the Compensation Committee
which shall have all powers necessary or desirable for such administration. The
express grant in this Plan of any specific power to the Committee shall not be
construed as limiting any power or authority of the Committee. In addition to
any other powers and, subject to the provisions of the Plan, the Committee shall
have the following specific powers: (i) to determine the terms and conditions
upon which the Awards may be made and exercised; (ii) to determine all terms and
provisions of each Agreement, which need not be identical; (iii) to construe and
interpret the Agreements and the Plan; (iv) to establish, amend or waive rules
or regulations for the Plan’s administration; (v) to accelerate the
exercisability of any Award or the termination of any Period of Restriction; and
(vi) to make all other determinations and take all other actions necessary or
advisable for the administration of the Plan.

 

3.2 Selection of Participants. The Committee shall have the authority to grant
Awards under the Plan, from time to time, to such Key Employees as may be
selected by it. Each Award shall be evidenced by an Agreement.

 

3.3 Decisions Binding. All determinations and decisions made by the Board or the
Committee pursuant to the provisions of the Plan shall be final, conclusive and
binding.

 

3.4 Rule 16b-3 Requirements. Notwithstanding any other provision of the Plan,
the Board or the Committee may impose such conditions on any Award, and amend
the Plan in any such respects, as may be required to satisfy the requirements of
Rule 16b-3, as amended (or any successor or similar rule), under the Exchange
Act.

 

3.5 Indemnification of Committee. In addition to such other rights of
indemnification as they may have as directors or as members of the Committee,
the members of the Committee shall be indemnified by the Company against
reasonable expenses, including attorneys’ fees, actually and reasonably incurred
in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Award granted or made hereunder, and against all amounts reasonably
paid by them in settlement thereof or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, if such members acted in good faith and
in a manner which they believed to be in, and not opposed to, the best interests
of the Company and its Subsidiaries.

 

ARTICLE IV

Stock Subject to the Plan

 

4.1 Number of Shares. Subject to adjustment as provided in Section 4.3 herein,
the maximum aggregate number of Shares that may be issued pursuant to Awards
made under the Plan shall not exceed 175,000. Except as provided in Sections 4.2
herein, the issuance of Shares in connection with the exercise of, or as other
payment for Awards, under the Plan shall reduce the number of Shares available
for future Awards under the Plan.

 

4.2 Lapsed Awards or Forfeited Shares. If any Award granted under this Plan (for
which no material benefits of ownership have been received, including dividends)
expires or lapses, or if Shares issued pursuant to Awards (for which no material
benefits of ownership have been received, including dividends) are forfeited,
any Stock subject to such Award again shall be available for the grant of an
Award under the Plan.

 

4.3 Capital Adjustments. The number of Shares subject to each outstanding Award,
the Option Price and the aggregate number of Shares for which Awards thereafter
may be made shall be subject to such adjustment, if any, as the Committee in its
sole discretion deems appropriate to reflect such events as Stock dividends,
Stock splits, recapitalizations, mergers, consolidations or reorganizations of
or by the Company. To the extent required to avoid a charge to earnings for
financial accounting purposes, adjustments made by the Committee pursuant to
this Section 4.3 to outstanding Awards shall be made so that that both (i) the
aggregate intrinsic value of an Award immediately after the adjustment is not
greater than or less than the Award’s aggregate intrinsic value before the
adjustment and (ii) the ratio of the Option Price to the market value per Share
is not reduced.

 

4.4 Per-Employee Limit. The maximum number of Shares with respect to which an
Award may be granted in any calendar year to any Key Employee during such
calendar year shall be 50,000.

 

21



--------------------------------------------------------------------------------

ARTICLE V

Eligibility

 

Persons eligible to participate in the Plan include all employees of the Company
and its Subsidiaries who, in the opinion of the Committee, are Key Employees.

 

ARTICLE VI

Stock Options

 

6.1 Grants to Key Employees. Subject to the terms and provisions of the Plan,
Options may be granted to Key Employees at any time and from time to time as
shall be determined by the Committee. The Committee shall have complete
discretion in determining the number of Shares subject to Options granted to
each Participant, provided, however, that the aggregate Fair Market Value
(determined at the time the Award is made) of Shares with respect to which any
Participant may first exercise ISO’s granted under the Plan during any calendar
year may not exceed $100,000 or such amount as shall be specified in Section 422
of the Code and rules and regulation there-under.

 

6.2 Option Agreement. Each Option grant shall be evidenced by an Agreement that
shall specify the conditions upon which the Option or portions thereof, shall be
deemed earned, the Option Price (as hereinafter defined), the duration of the
Option, the number of Shares to which the Option pertains, any conditions
imposed upon the exercisability of Options in the event of retirement, death,
disability or other termination of employment, and such other provisions as the
Committee shall determine. The Agreement shall specify that the Option is
intended to be an Incentive Stock Option within the meaning of Section 422 of
the Code.

 

6.3 Option Price. The exercise price per share of Stock covered by an Option
(“Option Price”) shall be determined by the Committee subject to the following
limitations. The price for the Shares of Stock to be issued upon the exercise of
the Option shall be at least 100% of the Fair Market Value of the common Stock
on the date on which the grant is made; provided, however, that in the case of
an Incentive Stock Option granted to an individual who may own more than 10% of
the total voting power of the Company, the Option price shall be at least 110%
of the Fair Market Value at the time of the grant of the Option.

 

6.4 Duration of Options. Each Option shall expire at such time as the Committee
shall determine at the time of grant provided, however, that no ISO shall be
exercisable later than the tenth (10th) anniversary date of its Award Date.

 

6.5 Notification of Status of Options. The Compensation Committee shall notify
the Participants if all, or a portion, of the Optioned Stock shall have been
deemed earned in accordance with the terms and conditions of the Option
Agreement.

 

6.6 Exercisability. Options granted under the Plan shall be exercisable at such
times and be subject to such restrictions and conditions as the Committee shall
determine, which need not be the same for all Participants. (i) The Option shall
not be exercisable after the expiration of ten (10) years from the date such
Option is granted; provided, however, the Committee may impose a shorter term
for any Participant, and shall require that any Participant who owns more that
10% of the total voting power of the Company shall not have an Option
exercisable after the expiration of five years from the date such Option is
granted; (ii) the Option price is not less than the Fair Market Value of the
Stock at the time such Option is granted.

 

6.7 Method of Exercise. Options shall be exercised by the delivery of a written
notice to the Company in the form prescribed by the Committee setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares. No Participant shall sell Stock of
the Company obtained through the exercise of an Option within two years of the
date of grant of the Option or within one year after the date of exercise,
whichever shall be later, unless the Company shall be notified and shall
consent. No Participant shall, as a result of receiving an Option, have any
rights as a Stockholder until the date such Participant exercises the Option. No
Option may be exercised unless the Participant has achieved the performance
objectives specified in the Option Agreement, within the time specified therein,
and is then employed by the Company or its subsidiaries and shall have been
continuously employed since the date of grant of the Option, except as specified
in this Section 6.7.

 

Any unexercised portion of any Option shall automatically and without notice
terminate and become null and void on the earlier to occur of the following: (i)
the expiration of the three months from the date of termination of the
Participant’s employment with the Company, except in the case of Disability or
death; (ii) the expiration of one-year following the death of the Participant,
if his or her death occurs during their employment with the Company or during
the three month period following the date of termination of such employment
because of Disability; (iii) the expiration of one-year

 

22



--------------------------------------------------------------------------------

from the date of termination of employment with the Company solely resulting
from the Disability of the Participant; (iv) immediately upon termination of the
Participant’s employment with the Company if the Committee determines that such
termination is attributable to the Participant’s commission of a felony or
misdemeanor or deliberate gross misconduct against the Company; (v) such time as
may be specified in the Option Agreement.

 

Notwithstanding the foregoing, the Option will terminate immediately after
termination of employment unless the Participant (i) refrains from becoming or
serving as an officer, director, or employee of a financial services business
(or its Affiliates and/or subsidiaries) in competition with the Company in its
trading area as determined by the Committee in its sole discretion; (ii) makes
their self available, if requested by the Company, to consult with and supply
information to and otherwise cooperate with the Company; and (iii) refrains from
engaging in deliberate actions that are reasonably likely to cause substantial
harm to the interests of the Company, all as determined by the Committee in its
sole discretion. If these conditions are not fulfilled, the Participant shall
forfeit all rights to any unexercised Option as of the date of the breach of the
condition. Additionally, if the Participant’s employment with the Company is
terminated for any reason, and if they accept employment as an officer,
director, or employee of a financial service business (or any of its Affiliates
or subsidiaries) in competition with the Company in its trading area, or engage
in deliberate actions that are reasonably likely to cause harm to the Company,
all as determined by the Committee in its sole discretion, within one year after
the issuance of certificates pursuant to this Option, the Participant will
immediately return the Stock issued hereunder to the Company in exchange for the
funds provided as the full Exercise Price.

 

6.8 Restrictions on Stock Transferability. The Committee shall impose such
restrictions on any Shares acquired pursuant to the exercise of an Option under
the Plan as it may deem advisable, including, without limitation, restrictions
under the applicable Federal securities law, under the requirements of the
National Association of Securities Dealers, Inc. or any Stock exchange upon
which such Shares are then listed and under any blue sky or state securities
laws applicable to such Shares.

 

6.9 Non-transferability of Options. In general, no Option granted under the Plan
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, otherwise than by will or by the laws of descent and distribution.
Options granted to a Participant under the Plan shall be exercisable during his
lifetime only by such Participant or his guardian or legal representative.
Unless otherwise specifically provided in the Option Agreement, any payment of
the Option Price paid by delivery of Company Stock acquired directly or
indirectly from the Company shall be paid only with Shares of Company Stock that
have been held by the Participant for more than six months (or such longer or
shorter period of time required to avoid a charge to earnings for financial
accounting purposes).

 

ARTICLE VII

Change in Control

 

In the event of a Change in Control of the Company, the Committee, as
constituted before such Change in Control, in its sole discretion may, at the
time the Award is made, take any one or more of the following actions: (i)
provide for the acceleration of any time periods relating to the exercise or
realization of any such Award so that such Award may be exercised or realized in
full on or before a date initially fixed by the Committee; (ii) provide for the
purchase or settlement of any such Award by the Company, upon a Participant’s
request, for an amount of cash equal to the amount which could have been
obtained upon the exercise of such Award or realization of such Participant’s
rights had such Award been currently exercisable or payable; (iii) make such
adjustment to any such Award then outstanding as the Committee deems appropriate
to reflect such Change in Control; or (iv) cause any such Award then outstanding
to be assumed, or new rights substituted therefor, by the acquiring or surviving
corporation in such Change in Control.

 

ARTICLE VIII

Modification, Extension and Renewals of Awards

 

Subject to the terms and conditions and within the limitations of the Plan, the
Committee may modify, extend or renew outstanding Awards, or, if authorized by
the Board, accept the surrender of outstanding Awards (to the extent not yet
exercised) granted under the Plan and authorize the granting of new Awards
pursuant to the Plan in substitution therefor, and the substituted Awards may
specify a lower exercise price than the surrendered Awards, a longer term than
the surrendered Awards or may contain any other provisions that are authorized
by the Plan. The Committee may also modify the terms of any outstanding
Agreement. Notwithstanding the foregoing, however, no modification of an Award,
shall, without the consent of the Participant, adversely affect the rights or
obligations of the Participant.

 

23



--------------------------------------------------------------------------------

ARTICLE IX

Amendment, Modification and Termination of the Plan

 

9.1 Amendment, Modification and Termination. At any time and from time to time,
the Committee may terminate, amend, or modify the Plan. Such amendment or
modification may be without shareholder approval except to the extent that such
approval is required by the Code, pursuant to the rules under Section 16 of the
Exchange Act, by any national securities exchange or system on which the Stock
is then listed or reported, by any regulatory body having jurisdiction with
respect thereto or under any other applicable laws, rules or regulations. Unless
the Stockholders of the Company shall consent, no amendment shall be made which
will; (i) increase the total number of Shares reserved for Options under the
Plan (except for adjustments as provided in Section 4.3), (ii) change the
minimum Option price hereinabove specified; (iii) change any provision relating
to eligibility of employees, or; (iv) extend the maximum period of exercise
beyond the date specified.

 

9.2 Awards Previously Granted. No termination, amendment or modification of the
Plan other than pursuant to Section 4.3 herein shall in any manner adversely
affect any Award theretofore granted under the Plan, without the written consent
of the Participant.

 

ARTICLE X

Withholding

 

10.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, State and local taxes (including the
Participant’s FICA obligation) required by law to be withheld (based on the
minimum applicable statutory withholding rates) with respect to any grant,
exercise, or payment made under or as a result of this Plan.

 

ARTICLE XI

Successors

 

All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

ARTICLE XII

General

 

12.1 Requirements of Law. The granting of Awards and the issuance of Shares of
Stock under this Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies as may be
required.

 

12.2 Effect of Plan. The establishment of the Plan shall not confer upon any Key
Employee any legal or equitable right against the Company, a Subsidiary or the
Committee, except as expressly provided in the Plan. The Plan does not
constitute an inducement or consideration for the employment of any Key
Employee, nor is it a contract between the Company or any of its Subsidiaries
and any Key Employee. Participation in the Plan shall not give any Key Employee
any right to be retained in the service of the Company or any of its
Subsidiaries.

 

12.3 Creditors. The interests of any Participant under the Plan or any Agreement
are not subject to the claims of creditors and may not, in any way, be assigned,
alienated or encumbered.

 

12.4 Governing Law. The Plan, and all Agreements hereunder, shall be governed,
construed and administered in accordance with and governed by the laws of the
Commonwealth of Virginia and the intention of the Company is that ISOs granted
under the Plan qualify as such under Section 422 of the Code.

 

12.5 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

24